Name: Commission Regulation (EEC) No 2668/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to products of category 7 (order No 40.0070) originating in Malaysia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 18 . 9 . 90 Official Journal of the European Communities No L 254/55 COMMISSION REGULATION (EEC) No 2668/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to products of category 7 (order No 40.0070) originating in Malaysia, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply Whereas, in respect of products of category 7 (order No 40.0070) originating in Malaysia, the relevant ceiling amounts to 926 000 pieces ; whereas that ceiling was reached on 30 August 1990 by charges of imports into the Community of the products in question originating in Malaysia, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 21 September 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Malaysia : Order No Category(unit) CN code Description 40.0070 7 (1 000 pieces) 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45 .